 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7
                                       OAKLAND DIVISION
 8

 9
     CARL ALEXANDER WESCOTT,                           Case No: C 17-06271 SBA
10
                  Plaintiff,                           ORDER TO SHOW CAUSE WHY
11                                                     ACTION SHOULD NOT BE
           vs.                                         DISMISSED PURSUANT TO
12                                                     FEDERAL RULE OF CIVIL
     ERIC REISNER,                                     PROCEDURE 41(B)
13
                  Defendant.
14

15          Plaintiff Carl Wescott (“Plaintiff”), proceeding pro se, filed a Complaint for breach
16   of contract and other related causes of action against Defendant Eric Reisner (“Defendant”)
17   on October 30, 2017. Dkt. 1.1 Defendant, also proceeding pro se, filed an Answer on
18   January 29, 2018. Dkt. 13.
19          On or about August 16, 2018, Judge Edward M. Chen—to whom the action was
20   then assigned—ordered the parties to exchange initial disclosures pursuant to Federal Rule
21   of Civil Procedure 26 within 30 days and to participate in a settlement conference within 90
22   days. Dkt. 50. The action was referred to Magistrate Judge Kandis A. Westmore for
23   settlement, and a settlement conference was scheduled for November 16, 2018, at 11:00
24   a.m. Dkt. 55. Magistrate Judge Westmore’s settlement conference order required, among
25   other things, that each party prepare and submit a settlement conference statement at least
26   10 calendar days prior to the conference (i.e., no later than November 6, 2018). Id. at 3.
27
            1The Complaint also named Kerry Condon as a defendant; however, she was
28   dismissed from the action on June 1, 2018. See Dkt. 44.
 1          On November 15, 2018, Magistrate Judge Westmore issued an order terminating the
 2   settlement conference. Dkt. 59. Magistrate Judge Westmore stated that Plaintiff had failed
 3   to submit a settlement conference statement. Id. at 1. Additionally, when the Court
 4   attempted to contact Plaintiff by telephone, which it did at least ten times, the Court was
 5   directed to a message indicating that the user’s mailbox was full. Id. Because Plaintiff had
 6   not submitted a settlement conference statement as ordered, and because he had provided a
 7   telephone number that “effectively render[ed] him unreachable,” Magistrate Judge
 8   Westmore canceled the settlement conference. Id. at 2. She also ordered Plaintiff to
 9   provide an updated telephone number where he could be reached and to contact the Court
10   to reschedule the settlement conference. Id. It appears Plaintiff made no subsequent
11   attempt to schedule another conference.
12          On November 27, 2018, Magistrate Judge Elizabeth D. Laporte—to whom the
13   action had been reassigned—issued a Case Management and Pretrial Order pursuant to
14   Federal Rule of Civil Procedure 16, setting a pretrial schedule. Dkt. 62. Among other
15   things, the Order provides a fact discovery cutoff of May 14, 2019, and specifically
16   instructs the parties to supplement and/or correct their Rule 26 disclosures on an ongoing
17   basis and at least 28 days before the fact discovery cutoff date. Id. ¶¶ 2.a. & d. The Order
18   also sets a deadline to file dispositive motions by July 2, 2019, with a pretrial conference on
19   September 24, 2019, and trial set to begin on October 15, 2019. Id. ¶¶ 1.a., 3 & 5.a.
20          On December 6, 2018, Plaintiff filed his first motion for default judgment. Dkt. 64.
21   Magistrate Judge Laporte denied the motion on January 23, 2019. Dkt. 69. Shortly
22   thereafter, on February 26, 2019, Magistrate Judge Laporte held a further case management
23   conference. Dkt. 76. At that time, Defendant stated that he had yet to receive from
24   Plaintiff a copy of the final, signed contract underlying the dispute. Id. Magistrate Judge
25   Laporte ordered Plaintiff to provide “all documents, especially those related to breach of
26   contract” to Defendant by March 15, 2019. Id. That deadline was also memorialized in a
27   written order. Dkt. 77. Magistrate Judge Laporte also re-referred the parties to Magistrate
28   Judge Westmore to conduct a settlement conference. Dkt. 76.
                                                  -2-
 1          The following day, February 27, 2019, Plaintiff filed his second motion for default
 2   judgment. Dkt. 80. Defendant filed a response to the motion on April 1, 2019. Dkt. 88. In
 3   it, Defendant stated that Plaintiff still had not provided the documents that Magistrate Judge
 4   Laporte ordered him to provide by March 15, 2019. Id.
 5          On April 23, 2019, Magistrate Judge Laporte held a hearing on Plaintiff’s second
 6   motion for default judgment, which she denied. Dkt. 96.2 At the hearing, Magistrate Judge
 7   Laporte again ordered the parties to participate in a settlement conference before Magistrate
 8   Judge Westmore. Dkt. 94. Magistrate Judge Laporte also admonished Plaintiff that the
 9   action could be dismissed for failure to prosecute and/or continued noncompliance with the
10   Court’s orders. See Dkt. 96. Thereafter, Magistrate Judge Westmore scheduled a pre-
11   settlement telephonic conference for June 13, 2019 at 2:15 p.m. Dkt. 97. Defendant
12   appeared for the telephonic conference; Plaintiff did not. Dkt. 99.
13          A district court may dismiss an action, sua sponte, if the plaintiff fails to prosecute
14   or to comply with the Federal Rules of Civil Procedure or a court order. Fed. R. Civ. P.
15   41(b); see also Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir.
16   2005); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). In determining whether to
17   dismiss an action under Rule 41(b), the Court must weigh: (1) the public’s interest in
18   expeditious resolution of litigation; (2) the Court’s need to manage its docket; (3) the risk
19   of prejudice to the defendants; (4) the public policy favoring disposition of cases on their
20   merits; and (5) the availability of less drastic alternatives. Ferdik, 963 F.2d at 1260-61.
21          As set forth above, Plaintiff has violated (and continues to violate) Judge Chen’s
22   order requiring the parties to participate in a settlement conference within 90 days of
23   August 16, 2018. He has also failed on two occasions to comply with Magistrate Judge
24   Westmore’s specific settlement conference orders. A settlement conference was initially
25   scheduled for November 16, 2018. Plaintiff violated Magistrate Judge Westmore’s
26   settlement conference order by not filing a timely settlement conference statement,
27
            2 In denying the motion, Magistrate Judge Laporte noted that Defendant has “fully
28   participated” in the case since the denial of the first motion for default judgment. Dkt. 95.
                                                   -3-
 1   resulting in the termination of the scheduled conference. Plaintiff also failed to comply
 2   with Magistrate Judge Westmore’s subsequent order directing him to contact her chambers
 3   to reschedule the conference. More recently, in April 2019, Magistrate Judge Laporte again
 4   ordered the parties to participate in a settlement conference. Plaintiff violated that order, as
 5   well as Magistrate Judge Westmore’s subsequent scheduling order, when he failed to
 6   appear for the pre-settlement telephone conference on June 13, 2019. As a result of
 7   Plaintiff’s conduct, the parties have yet to complete their selected ADR process, despite the
 8   fact that Judge Chen first directed them to do so nearly two years ago. In doing so, Plaintiff
 9   has also wasted Magistrate Judge Westmore’s time and resources.
10          The Court also observes that Plaintiff has done little to advance this action toward
11   trial or some other final resolution. See Fidelity Philadelphia Trust Co. v. Pioche Mines
12   Consol., Inc., 587 F.2d 27, 29 (9th Cir. 1978) (“It is a well established rule that the duty to
13   move a case is on the plaintiff and not on the defendant or the court.”). Although Plaintiff
14   provided some initial disclosures, he had not, as of April 1, 2019 (and possibly to the
15   present day), provided Defendant with a copy of the contract upon which the action is
16   based. This is despite: (1) Judge Chen’s order in August 2018 requiring the parties to
17   exchange their Rule 26 disclosures within 30 days; (2) the Case Management and Pretrial
18   Order requiring the parties to supplement and/or correct their disclosures on an ongoing
19   basis and at least 28 days before the fact discovery cutoff; and (3) Magistrate Judge
20   Laporte’s order in February 2019 requiring Plaintiff to provide a copy of the contract and
21   all other documents related to the breach of contract claim by March 15, 2019.
22   Furthermore, although the fact discovery cutoff passed on May 14, 2019, it appears that no
23   meaningful discovery has been completed. Nor was a dispositive motion (e.g., a motion for
24   summary judgment) filed prior to the motion cutoff on July 2, 2019.
25          The only action Plaintiff has taken in this case is the filing of two unsuccessful
26   motions for default judgment. The Court notes that the second of those motions was filed
27   directly on the heels of the denial of the first motion, even though Defendant has “fully
28

                                                   -4-
 1   participated” in the action following the first motion. Dkt. 95.3 In view of the forgoing, the
 2   Court is left with the impression that Plaintiff seeks to avoid a settlement conference or any
 3   other test of the merits of his action.
 4          IT IS HEREBY ORDERED THAT Plaintiff shall show cause why the action should
 5   not be dismissed under Rule 41(b) for failure to comply with the Court’s orders requiring
 6   him to (1) participate in a settlement conference and (2) supplement his initial disclosures
 7   to provide Defendant with documents related to his breach of contract claim, including a
 8   copy of the contract. Within ten days of the date this Order is filed, Plaintiff shall file a
 9   written response (supported by a declaration, if appropriate) explaining why the action
10   should or should not be dismissed. In addition, Plaintiff’s written response shall set forth
11   the nature of the case, its present status (including the status of discovery), and the reasons
12   that additional action has not been taken to bring the case to a final resolution (including
13   why no dispositive motion was filed and whether Plaintiff anticipates filing a motion to
14   modify the pretrial schedule if the case is not dismissed).4 FAILURE TO FULLY
15   COMPLY WITH THIS ORDER WILL BE DEEMED SUFFICIENT GROUNDS TO
16   DISMISS THE ACTION, WITHOUT FURTHER NOTICE.
17          IT IS SO ORDERED.
18   Dated: August 5, 2019                               ______________________________
                                                         SAUNDRA BROWN ARMSTRONG
19
                                                         Senior United States District Judge
20

21

22

23

24          The Court acknowledges that Defendant has not always complied with court orders
            3
   and deadlines. As stated above, however, Plaintiff bears the burden of advancing his case
25 to a final determination. If a defendant fails to provide disclosures or respond to discovery
   requests, it is incumbent upon the plaintiff to file the necessary motions to compel such
26 action. The Court cannot adjudicate matters not placed before it by the parties.

27         The parties are advised that the Court is not inclined to retroactively extend
            4
   deadlines that have already passed, absent both exigent and unforeseen circumstances and a
28 reasonable explanation as to why an extension was not sought sooner.

                                                   -5-
